DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 09/09/2022. Claims 1-20 are previously cancelled; Claims 21, 28, 35, 41 and 42 are currently amended; Claims 21-23, 25-30, 32-37, 39-43 are pending for examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/09/2022 has been entered. 

Response to Arguments
3.          Applicant’s arguments filed on 09/09/2022 with respect to claims 21, 28 and 35 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.
	In response to applicant's arguments with respect to the ODP rejection of currently amended claim limitations have been considered, but not persuasive. Because in the ODP rejection, the amended claim limitations still can be rejected over application Salgueiro (US 2013/0103739 A1). Therefore, the examiner still maintains the ODP rejection.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

5.	Claims 21-23, 25-30, 32-37, 39-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 12 and 15 of application no. 14/866175, hereinafter referred to as “175” in view of Salgueiro (US 2013/0103739 A1), in view of Zhou (US 2016/0080254 A1), in view of Shih (US 9866443 B1), in view of Gourlay (US 2015/0280993 A1), in view of Yoshimura (US 2015/0215164 A1).
Instant application
Application 14/866175
21. A method, comprising: 
receiving, by a first device, first network topology information from one of a plurality of second devices of a network path; 
storing, by the first device, the first network topology information; 
detecting, by the first device, a trigger to provide the first network topology information; 
generating, by the first device, a first network topology message based on detecting the trigger,

the first network topology message including: second network topology information associated with the first device, and the first network topology information associated with a plurality of second devices of the network path; and

information included in the first network topology message to be sent to a management device;

generating, by the first device, a second network topology message based on detecting the trigger,

 the second network topology message including: the second network topology information associated with the first device, and third network topology information associated with a plurality of third devices of the network path; and 

information included in the second network topology message to be sent to a management device;


1. A device, comprising:
the second network topology message including: third network topology information relating to the third device,








receive a first network topology message from a first network device, 
receive a second network topology message from a third network device, 





12. determine that a threshold period of time has elapsed; and receive, based on determining that the threshold period of time has elapsed, a trigger to provide at least one of: the first network topology information.


12. determine that a threshold period of time has elapsed; and receive, based on determining that the threshold period of time has elapsed, a trigger to provide at least one of: the first network topology information.


1. receive a second network topology message from a third network device, the second network topology message including: third network topology information relating to the third network device.


6.	Claims 21, 28 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of application no. 14/866175, hereinafter referred to as “175” in view of Salgueiro (US 2013/0103739 A1).
Regarding Claims 21, 28 and 35, Claim 1, 8 and 15 of the “14/866175” does not recite receiving, by a first device, first network topology information from one of a plurality of second devices of a network path; storing, by the first device, the first network topology information; detecting, by the first device, a trigger to provide the first network topology information; generating, by the first device, a first network topology message based on detecting the trigger, the first network topology message including: the first network topology information associated with a plurality of second devices of the network path; and information included in the first network topology message to be sent to a management device;
	However, in an analogous art, Salgueiro teaches a method, comprising: 
	receiving, by a first device (source node/device 40-Fig. 1; [0014]), first network topology information from one (node/device 20-Fig. 1; [0014]) of a plurality of second devices (node 20 includes devices-see [0014]) of a network path (see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with its neighboring nodes (i.e., 20-[0036]) to initiate the request for current(1st) network topology information; then at 220/230- topology information is collected by the neighboring node that was queried by the source node.)(Hence the 40 receives 1st network topology info from one device of the node 20.);
	storing, by the first device (source node/device 40), the first network topology information ( [0035]; [0020], memory 106 of node {i.e. 40/100} stores data associated with information{1st} obtained by nodes {i.e. 40} of the network that determine network topology. ); 
	detecting, by the first device (source node/device 40), a trigger to provide the first network topology information ( [0032], a request is sent by network monitoring device 4 to any selected node {i.e. source node 40} of the network to provide the current(1st) network topology information. );
	generating, by the first device (source node/device 40), a first network topology message (current{1st} network topology) based on detecting the trigger (request) ( [0038], at 240; [0039], source node 40 generates current{i.e. 1st} network topology, based upon receiving a request by a network monitoring device 4 or other requester.), 
the first network topology message (current{1st} network topology) including:  
	the first network topology information associated with the plurality of second devices (node 20 includes devices-see [0014]) of the network path (see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with neighboring nodes (i.e., 20-[0036]) to initiate request for current(1st) network topology information; then at 220- topology information is collected by the neighboring node { current (1st) network topology information of 20-see [0011]; [0034] }that was queried by the source node {to generate current(1st) network topology-see [0026]}) (Hence current(1st) network topology includes 1st network topology information associated with nodes/devices 20 of the network path.), and
	information included in the first network topology message (current{1st} network topology) to be sent to a management device (network monitoring device 4-Fig. 1-management system-see [0053]) ([0040], Fig. 3, at 250--source node (e.g., node 40) provides the current (1st) network topology to network monitoring device 4. ); 
	generating, by the first device (source node/device 40)), a second network topology message (current {2nd-see [0034]; [0002]} network topology) based on detecting the trigger(request)( [0038], at 240; [0039], source node 40 generates current{i.e. 2nd} network topology, based upon receiving a request by a network monitoring device 4 or other requester.), 
the second network topology message (current {2nd-see [0034]; [0002]} network topology) including: 
	the second network topology information associated with the first device (node 40) ([0011]; [0034]; current {2nd} network topology has current (2nd) network topology information of 40-see [0011]; [0034] ), 
	and third network topology information associated with a plurality of third devices (node 50 includes devices-see [0014]) of the network path(see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with neighboring nodes (i.e., 50-[0036]) to initiate request for current(3rd) network topology information; then at 220- topology information is collected by the neighboring node { current (3rd) network topology information of 50-see [0011]; [0034] }that was queried by the source node {to generate current(2nd) network topology-see [0026]}) (Hence current(2nd) network topology includes 3rd network topology information associated with nodes/devices 50 of the network path.), and 
	information included in the second network topology message (current {2nd-see [0034]; [0002]} network topology) to be sent to the management device (network monitoring device 4-Fig. 1-management system-see [0053]) ([0040], Fig. 3, at 250--source node (e.g., node 40) provides the current (2nd) network topology to network monitoring device 4. ); 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Salgueiro and apply them in the claim 1, 8 and 15 of the “14/866175” for maximizing the operational efficiency of the network (Salgueiro; [0054]).

7.	Claims 25, 32 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of application no. 14/866175, hereinafter referred to as “175” in view of Zhou (US 2016/0080254 A1).

Regarding Claims 25, 32 and 39, Claim 1, 8 and 15 of the “14/866175” does not recite storing the third network topology information, 
However, in an analogous art, Zhou teaches storing the third network topology information ([0079], a storage unit, configured to store MAC and IP address of another OFS { i.e. 3rd topology info}, when the OFS receives the LLDP data packet.), 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Zhou and apply them in the claim 1, 8 and 15 of the “14/866175” to provide an OFS in-band communication method and an OFS, so as to reduce networking costs. (Zhou; [0007])

8.	Claims 25, 32 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of application no. 14/866175, hereinafter referred to as “175” in view of Shih (US 9866443 B1).

Regarding Claims 25, 32 and 39, Claim 1, 8 and 15 of the “14/866175” does not recite wherein generating the first network topology information comprises: generating, based on detecting the trigger, the second network topology message.
	However, in an analogous art, Shih teaches wherein generating the first network topology information comprises: generating, based on detecting the trigger, the second network topology message (Col 6, line 15-21- The detection circuit of the NIC card 414, generates a signal 417 to trigger an LLDP packet {LLDP packets (2nd)-see Col 8, line 35-37} being generated for the data switch 418.)
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Shih and apply them in the claim 1, 8 and 15 of the “14/866175” to implement LLDP and provides enhanced security to prevent circumvention of access policies (Col 5, line 26-29.).

9.	Claims 26, 27, 33, 34, 40 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of application no. 14/866175, hereinafter referred to as “175” in view of Gourlay (US 2015/0280993 A1).

Regarding Claims 26, 33 and 40, Claim 1, 8 and 15 of the “14/866175” does not recite wherein providing the first network topology message to the particular third device comprises: providing the first network topology message to the particular third device concurrently with receiving the first network topology information.
	However, in an analogous art, Gourlay teaches wherein providing the first network topology message to the particular third device comprises: providing the first network topology message (LLDPDU frame-1st) to the particular third device (switch W-Fig. 5A) ([0049], Fig. 5A, Port S:1 on switch A transmits LLDP information { LLDPDU frame (1st)-see [0028]; [0039]} to port L:1 on switch W.) concurrently with receiving the first network topology information ( [0049], Fig. 5A, Port S:2 on switch A receives LLDP information from port L:1 on switch X and extracts the source of the LLDP information (switch X).)(Fig. 5A; [0049]; wherein the providing and the receiving is done in parallel. Also see [0038].).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Gourlay and apply them in the claim 1, 8 and 15 of the “14/866175” to provide efficient enforcement of network topology with minimal input from an alert recipient is ensured. The ability to automatically detect erroneous connections between switches is achieved (Gourlay; [0055]).

Regarding claim 27, 34, Claim 1, 8 and 15 of the “14/866175” does not recite wherein providing the second network topology message to the particular second device comprises: providing the second network topology message to the particular second device concurrently with receiving the third network topology information.
	However, in an analogous art, Gourlay teaches wherein providing the second network topology message to the particular second device comprises: providing the second network topology message (LLDPDU frame-2nd) to the particular second device(X)( [0049], Fig. 5A, Port S:2 on switch A transmits LLDP information{LLDPDU frame (2nd)-see [0028]; [0039]} to port L:1 on switch X.) concurrently with receiving the third network topology information ([0049], Fig. 5A, Port S:1 on switch A receives LLDP information from port L:1 on switch W and extracts the source of the LLDP information (switch W).)(Fig. 5A; [0049]; wherein the providing and the receiving is done in parallel. Also see [0038].).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Gourlay and apply them in the claim 1, 8 and 15 of the “14/866175” to provide efficient enforcement of network topology with minimal input from an alert recipient is ensured. The ability to automatically detect erroneous connections between switches is achieved (Gourlay; [0055]).

Regarding claim 43, Claim 1, 8 and 15 of the “14/866175” does not recite wherein the one or more instructions, that cause the one or more processors to provide the first network topology message to the particular third device, cause the one or more processors to: provide the second network topology message to the particular second device concurrently with receiving the third network topology information.
	However, in an analogous art, Gourlay teaches wherein the one or more instructions, that cause the one or more processors to provide the first network topology message to the particular third device, cause the one or more processors to:
	provide the second network topology message(LLDPDU frame-2nd) to the particular second device (Switch X-Fig. 5A) ( [0039]; [0049], Fig. 5A, Port S:2 on switch A transmits LLDP information{LLDPDU frame (2nd)-see [0028]; [0039]} to port L:1 on switch X. ) concurrently with receiving the third network topology information ([0049], Fig. 5A, Port S:1 on switch A receives LLDP information from port L:1 on switch W and extracts the source of the LLDP information (switch W).)( Fig. 5A; [0049]; wherein the providing and the receiving is done in parallel. Also see [0038].).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Gourlay and apply them in the claim 1, 8 and 15 of the “14/866175” to provide efficient enforcement of network topology with minimal input from an alert recipient is ensured. The ability to automatically detect erroneous connections between switches is achieved (Gourlay; [0055]).

10.	Claims 41 and 42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of application no. 14/866175, hereinafter referred to as “175” in view of Yoshimura (US 2015/0215164 A1).

Regarding claims 41 and 42 , Claim 1, 8 and 15 of the “14/866175” does not recite wherein storing the first network topology information comprises: storing the first network topology information and information associated with a directionality of a network path.
	However, in an analogous art, Yoshimura teaches wherein storing the first network topology information comprises: 
	storing the first network topology information (LLDP Packet) (  [0029].) and information associated with a directionality of the network path ( [0043], stores the LLDP packet including information (a port number, a device ID, management information etc.---i.e. directionality of network path.) ).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Yoshimura and apply them in the claim 1, 8 and 15 of the “14/866175” to reduce a load on a network during a network operation(Yoshimura; [0021]).

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
   
12.   Claim 21, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Salgueiro (US 2013/0103739 A1) in view of Frazzini (US 2016/0094866 A1).

Regarding claim 21, Salgueiro teaches a method, comprising: 
	receiving, by a first device (source node/device 40-Fig. 1; [0014]), first network topology information from one (node/device 20-Fig. 1; [0014]) of a plurality of second devices (node 20 includes devices-see [0014]) of a network path (see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with its neighboring nodes (i.e., 20-[0036]) to initiate the request for current(1st) network topology information; then at 220/230- topology information is collected by the neighboring node that was queried by the source node.)(Hence the 40 receives 1st network topology info from one device of the node 20.);
	storing, by the first device (source node/device 40), the first network topology information ( [0035]; [0020], memory 106 of node {i.e. 40/100} stores data associated with information{1st} obtained by nodes {i.e. 40} of the network that determine network topology. ); 
	detecting, by the first device (source node/device 40), a trigger to provide the first network topology information ( [0032], a request is sent by network monitoring device 4 to any selected node {i.e. source node 40} of the network to provide the current(1st) network topology information. );
	generating, by the first device (source node/device 40), a first network topology message (current{1st} network topology) based on detecting the trigger (request) ( [0038], at 240; [0039], source node 40 generates current{i.e. 1st} network topology, based upon receiving a request by a network monitoring device 4 or other requester.), 
the first network topology message (current{1st} network topology) including: 
	second network topology information associated with the first device (node 40) ([0011]; [0034]; current {1st} network topology has current (2nd) network topology information of 40-see [0011]; [0034] ), and 
	the first network topology information associated with the plurality of second devices (node 20 includes devices-see [0014]) of the network path (see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with neighboring nodes (i.e., 20-[0036]) to initiate request for current(1st) network topology information; then at 220- topology information is collected by the neighboring node { current (1st) network topology information of 20-see [0011]; [0034] }that was queried by the source node {to generate current(1st) network topology-see [0026]}) (Hence current(1st) network topology includes 1st network topology information associated with nodes/devices 20 of the network path.), and
	information included in the first network topology message (current{1st} network topology) to be sent to a management device (network monitoring device 4-Fig. 1-management system-see [0053]) ([0040], Fig. 3, at 250--source node (e.g., node 40) provides the current (1st) network topology to network monitoring device 4. ); 

	generating, by the first device (source node/device 40)), a second network topology message (current {2nd-see [0034]; [0002]} network topology) based on detecting the trigger(request)( [0038], at 240; [0039], source node 40 generates current{i.e. 2nd} network topology, based upon receiving a request by a network monitoring device 4 or other requester.), 
the second network topology message (current {2nd-see [0034]; [0002]} network topology) including: 
	the second network topology information associated with the first device (node 40) ([0011]; [0034]; current {2nd} network topology has current (2nd) network topology information of 40-see [0011]; [0034] ), 
	and third network topology information associated with a plurality of third devices (node 50 includes devices-see [0014]) of the network path(see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with neighboring nodes (i.e., 50-[0036]) to initiate request for current(3rd) network topology information; then at 220- topology information is collected by the neighboring node { current (3rd) network topology information of 50-see [0011]; [0034] }that was queried by the source node {to generate current(2nd) network topology-see [0026]}) (Hence current(2nd) network topology includes 3rd network topology information associated with nodes/devices 50 of the network path.), and 
	information included in the second network topology message (current {2nd-see [0034]; [0002]} network topology) to be sent to the management device (network monitoring device 4-Fig. 1-management system-see [0053]) ([0040], Fig. 3, at 250--source node (e.g., node 40) provides the current (2nd) network topology to network monitoring device 4. ); 
	Salgueiro does not teach providing, by the first device, the first network topology message to a particular third device of the plurality of third devices; and providing, by the first device, the second network topology message to a particular second device of the plurality of second devices.
	However, in an analogous art, Frazzini teaches the first network topology message including: 
	second network topology information (source address) associated with the first device (router 2914-Fig. 16) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 1st topology message includes source address of 2914.), and 
	the first network topology information (destination address) associated with the plurality of second devices (host 2916 b-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source address and destination{i.e. 2916 b} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 b) to receive the incoming communications. Hence 1st topology message includes destination addresses of 2916 b(s).); and 
	information included in the first network topology message to be sent to a management device (gateway2940) ( [0191]; [0188]; Router 2914 is connected to gateway 2940; Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source or/ and destination addresses, protocol identifiers, size, network topology, subnetworks, etc;); and
the second network topology message including: 
	the second network topology information (source address) associated with the first device (router 2914-Fig. 16) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 2nd topology message includes source address of 2914.), and 
	third network topology information (another destination address) associated with a plurality of third devices (host 2916 a-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source address and destination {i.e. 2916 a} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 a) to receive the incoming communications. Hence 2nd topology message includes destination addresses of 2916 a(s).); and
	information included in the second network topology message to be sent to a management device(gateway2940) ( [0191]; [0188]; Router 2914 is connected to gateway 2940; Router 2914 manages communications, by forwarding packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source or/ and destination addresses, protocol identifiers, size, network topology, subnetworks, etc;); and
	providing, by the first device, the first network topology message to a particular third device of the plurality of third devices (host 2916 a- Fig. 16-plural-see [0095]; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source or/ and destination addresses{2916 a-suggested}, protocol identifiers, size, network topology, subnetworks, etc; [0189], hosts 2916 (i.e. 2916 a) to receive and/or process the incoming communications.); and
	providing, by the first device, the second network topology message to a particular second device of the plurality of second devices (host 2916 b- Fig. 16-plural-see [0095]; [0189])( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate (2nd topology message -suggested) based on (e.g. source or/and destination addresses (e.g. source{ 2916 b-suggested}, protocol identifiers, size, network topology, subnetworks, etc; [0189], hosts 2916 (i.e. 2916 b) to receive and/or process the incoming communications.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Frazzini and apply them on the teaching of Salgueiro to provide interaction analysis module may collect data about user interactions, analyze the collected data to determine correlations between users or groups of users, and provide the analysis data to one or more systems. (Frazzini; Abstract)

Regarding claim 28, Salgueiro teaches a first device (source node 40/100-Fig.1/2; [0017]), comprising: 	
	one or more memories (106-Fig. 2); and 
	one or more processors (102-Fig. 2) configured to:
	receive first network topology information from one (node/device 20-Fig. 1; [0014]) of a plurality of second devices (node 20 includes devices-see [0014]) of a network path (see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with its neighboring nodes (i.e., 20-[0036]) to initiate the request for current(1st) network topology information; then at 220/230- topology information is collected by the neighboring node that was queried by the source node.)(Hence the 40 receives 1st network topology info from one device of the node 20.);
	store the first network topology information ( [0035]; [0020], memory 106 of node {i.e. 40/100} stores data associated with information{1st} obtained by nodes {i.e. 40} of the network that determine network topology. ); 
	detect a trigger to provide the first network topology information ( [0032], a request is sent by network monitoring device 4 to any selected node {i.e. source node 40} of the network to provide the current(1st) network topology information. );
	generating a first network topology message (current{1st} network topology) ( [0038], at 240; [0039], source node 40 generates current{i.e. 1st} network topology, based upon receiving a request by a network monitoring device 4 or other requester.), 
the first network topology message (current{1st} network topology) including: 
	second network topology information associated with the first device (node 40) ([0011]; [0034]; current {1st} network topology has current (2nd) network topology information of 40-see [0011]; [0034] ), and 
	the first network topology information associated with the plurality of second devices (node 20 includes devices-see [0014]) of the network path (see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with neighboring nodes (i.e., 20-[0036]) to initiate request for current(1st) network topology information; then at 220- topology information is collected by the neighboring node { current (1st) network topology information of 20-see [0011]; [0034] }that was queried by the source node {to generate current(1st) network topology-see [0026]}) (Hence current(1st) network topology includes 1st network topology information associated with nodes/devices 20 of the network path.), and
	information included in the first network topology message (current{1st} network topology) to be sent to a management device (network monitoring device 4-Fig. 1-management system-see [0053]) ([0040], Fig. 3, at 250--source node (e.g., node 40) provides the current (1st) network topology to network monitoring device 4. ); 
	generating, by the first device (source node/device 40)), a second network topology message ( [0038], at 240; [0039], source node 40 generates current{i.e. 2nd} network topology, based upon receiving a request by a network monitoring device 4 or other requester.), 
the second network topology message (current {2nd-see [0034]; [0002]} network topology) including: 
	the second network topology information associated with the first device (node 40) ([0011]; [0034]; current {2nd} network topology has current (2nd) network topology information of 40-see [0011]; [0034] ), 
	and third network topology information associated with a plurality of third devices (node 50 includes devices-see [0014]) of the network path(see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with neighboring nodes (i.e., 50-[0036]) to initiate request for current(3rd) network topology information; then at 220- topology information is collected by the neighboring node { current (3rd) network topology information of 50-see [0011]; [0034] }that was queried by the source node {to generate current(2nd) network topology-see [0026]}) (Hence current(2nd) network topology includes 3rd network topology information associated with nodes/devices 50 of the network path.), and 
	information included in the second network topology message (current {2nd-see [0034]; [0002]} network topology) to be sent to the management device (network monitoring device 4-Fig. 1-management system-see [0053]) ([0040], Fig. 3, at 250--source node (e.g., node 40) provides the current (2nd) network topology to network monitoring device 4. ); 
	Salgueiro does not teach provide the first network topology message to a particular third device of the plurality of third devices; and provide the second network topology message to a particular second device of the plurality of second devices.
	However, in an analogous art, Frazzini teaches the first network topology message including: 
	second network topology information (source address) associated with the first device (router 2914-Fig. 16) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 1st topology message includes source address of 2914.), and 
	the first network topology information (destination address) associated with the plurality of second devices (host 2916 b-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source address and destination{i.e. 2916 b} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 b) to receive the incoming communications. Hence 1st topology message includes destination addresses of 2916 b(s).); and 
	information included in the first network topology message to be sent to a management device (gateway2940) ( [0191]; [0188]; Router 2914 is connected to gateway 2940; Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source or/ and destination addresses, protocol identifiers, size, network topology, subnetworks, etc;); and
the second network topology message including: 
	the second network topology information (source address) associated with the first device (router 2914-Fig. 16) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 2nd topology message includes source address of 2914.), and 
	third network topology information (another destination address) associated with a plurality of third devices (host 2916 a-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source address and destination {i.e. 2916 a} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 a) to receive the incoming communications. Hence 2nd topology message includes destination addresses of 2916 a(s).); and
	information included in the second network topology message to be sent to a management device(gateway2940) ( [0191]; [0188]; Router 2914 is connected to gateway 2940; Router 2914 manages communications, by forwarding packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source or/ and destination addresses, protocol identifiers, size, network topology, subnetworks, etc;); and
	provide the first network topology message to a particular third device of the plurality of third devices (host 2916 a- Fig. 16-plural-see [0095]; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source or/ and destination addresses{2916 a-suggested}, protocol identifiers, size, network topology, subnetworks, etc; [0189], hosts 2916 (i.e. 2916 a) to receive and/or process the incoming communications.); and
	provide the second network topology message to a particular second device of the plurality of second devices (host 2916 b- Fig. 16-plural-see [0095]; [0189])( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate (2nd topology message -suggested) based on (e.g. source or/and destination addresses (e.g. source{ 2916 b-suggested}, protocol identifiers, size, network topology, subnetworks, etc; [0189], hosts 2916 (i.e. 2916 b) to receive and/or process the incoming communications.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Frazzini and apply them on the teaching of Salgueiro to provide interaction analysis module may collect data about user interactions, analyze the collected data to determine correlations between users or groups of users, and provide the analysis data to one or more systems. (Frazzini; Abstract)

Regarding claim 35, Salgueiro teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: 
	one or more instructions that, when executed by one or more processors(102) of a first device(source node/device 40)( [0020]), cause the one or more processors to:
	receive first network topology information from one (node/device 20-Fig. 1; [0014]) of a plurality of second devices (node 20 includes devices-see [0014]) of a network path (see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with its neighboring nodes (i.e., 20-[0036]) to initiate the request for current(1st) network topology information; then at 220/230- topology information is collected by the neighboring node that was queried by the source node.)(Hence the 40 receives 1st network topology info from one device of the node 20.);
	store the first network topology information ( [0035]; [0020], memory 106 of node {i.e. 40/100} stores data associated with information{1st} obtained by nodes {i.e. 40} of the network that determine network topology. ); 
	detect a trigger to provide the first network topology information ( [0032], a request is sent by network monitoring device 4 to any selected node {i.e. source node 40} of the network to provide the current(1st) network topology information. );
	generating a first network topology message (current{1st} network topology) ( [0038], at 240; [0039], source node 40 generates current{i.e. 1st} network topology, based upon receiving a request by a network monitoring device 4 or other requester.), 
the first network topology message (current{1st} network topology) including: 
	second network topology information associated with the first device (node 40) ([0011]; [0034]; current {1st} network topology has current (2nd) network topology information of 40-see [0011]; [0034] ), and 
	the first network topology information associated with the plurality of second devices (node 20 includes devices-see [0014]) of the network path (see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with neighboring nodes (i.e., 20-[0036]) to initiate request for current(1st) network topology information; then at 220- topology information is collected by the neighboring node { current (1st) network topology information of 20-see [0011]; [0034] }that was queried by the source node {to generate current(1st) network topology-see [0026]}) (Hence current(1st) network topology includes 1st network topology information associated with nodes/devices 20 of the network path.), and
	information included in the first network topology message (current{1st} network topology) to be sent to a management device (network monitoring device 4-Fig. 1-management system-see [0053]) ([0040], Fig. 3, at 250--source node (e.g., node 40) provides the current (1st) network topology to network monitoring device 4. ); 
	generating, by the first device (source node/device 40), a second network topology message( [0038], at 240; [0039], source node 40 generates current{i.e. 2nd} network topology, based upon receiving a request by a network monitoring device 4 or other requester.), 
the second network topology message (current {2nd-see [0034]; [0002]} network topology) including: 
	the second network topology information associated with the first device (node 40) ([0011]; [0034]; current {2nd} network topology has current (2nd) network topology information of 40-see [0011]; [0034] ), 
	and third network topology information associated with a plurality of third devices (node 50 includes devices-see [0014]) of the network path(see Fig. 1; [0013]-nodes are on a network path) (Fig. 1, 3, [0035], at 210-source node {i.e. 40} communicates with neighboring nodes (i.e., 50-[0036]) to initiate request for current(3rd) network topology information; then at 220- topology information is collected by the neighboring node { current (3rd) network topology information of 50-see [0011]; [0034] }that was queried by the source node {to generate current(2nd) network topology-see [0026]}) (Hence current(2nd) network topology includes 3rd network topology information associated with nodes/devices 50 of the network path.), and 
	information included in the second network topology message (current {2nd-see [0034]; [0002]} network topology) to be sent to the management device (network monitoring device 4-Fig. 1-management system-see [0053]) ([0040], Fig. 3, at 250--source node (e.g., node 40) provides the current (2nd) network topology to network monitoring device 4. ); 
	Salgueiro does not teach provide the first network topology message to a particular third device of the plurality of third devices; and provide the second network topology message to a particular second device of the plurality of second devices.
	However, in an analogous art, Frazzini teaches the first network topology message including: 
	second network topology information (source address) associated with the first device (router 2914-Fig. 16) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 1st topology message includes source address of 2914.), and 
	the first network topology information (destination address) associated with the plurality of second devices (host 2916 b-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source address and destination{i.e. 2916 b} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 b) to receive the incoming communications. Hence 1st topology message includes destination addresses of 2916 b(s).); and 
	information included in the first network topology message to be sent to a management device (gateway2940) ( [0191]; [0188]; Router 2914 is connected to gateway 2940; Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source or/ and destination addresses, protocol identifiers, size, network topology, subnetworks, etc;); and
the second network topology message including: 
	the second network topology information (source address) associated with the first device (router 2914-Fig. 16) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source{ i.e.2914} address and destination addresses, network topology, etc.); Hence 2nd topology message includes source address of 2914.), and 
	third network topology information (another destination address) associated with a plurality of third devices (host 2916 a-Fig. 16-plural-see [0095; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding (after generating) packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source address and destination {i.e. 2916 a} addresses, network topology, etc.}; [0189], hosts 2916 (i.e. 2916 a) to receive the incoming communications. Hence 2nd topology message includes destination addresses of 2916 a(s).); and
	information included in the second network topology message to be sent to a management device(gateway2940) ( [0191]; [0188]; Router 2914 is connected to gateway 2940; Router 2914 manages communications, by forwarding packets or other data communications as appropriate {2nd topology message –suggested} based on (e.g. source or/ and destination addresses, protocol identifiers, size, network topology, subnetworks, etc;); and
	provide the first network topology message to a particular third device of the plurality of third devices (host 2916 a- Fig. 16-plural-see [0095]; [0189]) ( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate {1st topology message –suggested} based on (e.g. source or/ and destination addresses{2916 a-suggested}, protocol identifiers, size, network topology, subnetworks, etc; [0189], hosts 2916 (i.e. 2916 a) to receive and/or process the incoming communications.); and
	provide the second network topology message to a particular second device of the plurality of second devices (host 2916 b- Fig. 16-plural-see [0095]; [0189])( [0191]; [0188], Router 2914 manages communications, by forwarding packets or other data communications as appropriate (2nd topology message -suggested) based on (e.g. source or/and destination addresses (e.g. source{ 2916 b-suggested}, protocol identifiers, size, network topology, subnetworks, etc; [0189], hosts 2916 (i.e. 2916 b) to receive and/or process the incoming communications.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Frazzini and apply them on the teaching of Salgueiro to provide interaction analysis module may collect data about user interactions, analyze the collected data to determine correlations between users or groups of users, and provide the analysis data to one or more systems. (Frazzini; Abstract)

13.   Claim 22, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Salgueiro (US 2013/0103739 A1) in view of Frazzini (US 2016/0094866 A1),  further in view of Wechter (US 2004/0172467 A1).

Regarding claim 22, 29 and 36, Salgueiro - Frazzini does not teach wherein detecting the trigger to provide the first network topology information comprises: detecting, based on determining that a threshold period of time has elapsed, the trigger to provide the first network topology information.
	However, in an analogous art, Wechter teaches wherein detecting the trigger to provide the first network topology information comprises: detecting, based on determining that a threshold period of time has elapsed ([0006]; [0008]), the trigger to provide the first network topology information ([0008]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wechter and apply them on the teaching of Salgueiro - Frazzini to provide method for initiating discovery of the topology of the network when a number of detected changes in the network exceeds a threshold. (Wetcher; [0002])

14.   Claim 23, 30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Salgueiro (US 2013/0103739 A1) in view of Frazzini (US 2016/0094866 A1), further in view of Song (US 2017/0104670 A1),

Regarding claim 23, 30 and 37, Salgueiro - Frazzini does not teach wherein detecting the trigger to provide the first network topology information comprises: detecting, based on receiving the first network topology information, the trigger to provide the first network topology information.
	However, in an analogous art, Song teaches wherein detecting the trigger to provide the first network topology information comprises: detecting, based on receiving the first network topology information, the trigger to provide the first network topology information ( [0140], The control device periodically trigger an LLDP packet(1st) to a port of a switch device; wherein [0141], control device 1 transmits the LLDP packet(1st) carried by the open flow message is used to trigger port 1 of switch device 1 to forward the LLDP packet(1st).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Song and apply them on the teaching of Salgueiro - Frazzini to provide Control device of the SDN may maintain overall topology and links of a network, discover links and neighbor relationships among switch devices by using link discovery protocol, so as to avoid forming a loop logically by devices (Song; [0002]).

15.   Claim 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Salgueiro (US 2013/0103739 A1) in view of Frazzini (US 2016/0094866 A1), in view of Zhou (US 2016/0080254 A1), further in view of Shih (US 9866443 B1).

Regarding claim 25, 32 and 39, Salgueiro - Frazzini - Yoshimura does not teach further comprising: receiving the third network topology information from one of the plurality of third devices; and storing the third network topology information,
	However, in an analogous art, Zhou teaches further comprising: receiving the third network topology information from one (another OFS-Fig. 2d) of the plurality of third devices ([0080; ][0079], the OFS receives a Link Layer Discovery Protocol LLDP data packet that includes MAC and IP address of another OFS {i.e. 3rd topology info}, sent by the another OFS.); and storing the third network topology information ([0079], a storage unit, configured to store MAC and IP address of another OFS { i.e. 3rd topology info}, when the OFS receives the LLDP data packet.), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Zhou and apply them on the teaching of Salgueiro - Frazzini to provide an OFS in-band communication method and an OFS, so as to reduce networking costs. (Zhou; [0007])
	Salgueiro - Frazzini- Zhou does not teach wherein generating the first network topology information comprises: generating, based on detecting the trigger, the second network topology message.
	However, in an analogous art, Shih teaches wherein generating the first network topology information comprises: generating, based on detecting the trigger, the second network topology message (Col 6, line 15-21- The detection circuit of the NIC card 414, generates a signal 417 to trigger an LLDP packet {LLDP packets (2nd)-see Col 8, line 35-37} being generated for the data switch 418.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Shih and apply them on the teaching of Salgueiro - Frazzini - Zhou to implement LLDP and provides enhanced security to prevent circumvention of access policies (Col 5, line 26-29.).

16.   Claims 26, 27, 33, 34, 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Salgueiro (US 2013/0103739 A1) in view of Frazzini (US 2016/0094866 A1), further in view of Gourlay (US 2015/0280993 A1).
	
Regarding claim 26, 33 and 40, Salgueiro- Frazzini does not teach wherein providing the first network topology message to the particular third device comprises: providing the first network topology message to the particular third device concurrently with receiving the first network topology information.
	However, in an analogous art, Gourlay teaches wherein providing the first network topology message to the particular third device comprises: providing the first network topology message (LLDPDU frame-1st) to the particular third device (switch W-Fig. 5A) ([0049], Fig. 5A, Port S:1 on switch A transmits LLDP information { LLDPDU frame (1st)-see [0028]; [0039]} to port L:1 on switch W.) concurrently with receiving the first network topology information ( [0049], Fig. 5A, Port S:2 on switch A receives LLDP information from port L:1 on switch X and extracts the source of the LLDP information (switch X).)(Fig. 5A; [0049]; wherein the providing and the receiving is done in parallel. Also see [0038].).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Gourlay and apply them on the teaching of Salgueiro- Frazzini to provide efficient enforcement of network topology with minimal input from an alert recipient is ensured. The ability to automatically detect erroneous connections between switches is achieved (Gourlay; [0055]).

Regarding claim 27 and 34, Salgueiro- Frazzini does not teach wherein providing the second network topology message to the particular second device comprises: providing the second network topology message to the particular second device concurrently with receiving the third network topology information.
	However, in an analogous art, Gourlay teaches wherein providing the second network topology message to the particular second device comprises: providing the second network topology message (LLDPDU frame-2nd) to the particular second device(X)( [0049], Fig. 5A, Port S:2 on switch A transmits LLDP information{LLDPDU frame (2nd)-see [0028]; [0039]} to port L:1 on switch X.) concurrently with receiving the third network topology information ([0049], Fig. 5A, Port S:1 on switch A receives LLDP information from port L:1 on switch W and extracts the source of the LLDP information (switch W).)(Fig. 5A; [0049]; wherein the providing and the receiving is done in parallel. Also see [0038].).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Gourlay and apply them on the teaching of Salgueiro- Frazzini to provide efficient enforcement of network topology with minimal input from an alert recipient is ensured. The ability to automatically detect erroneous connections between switches is achieved (Gourlay; [0055]).

 Regarding claim 43, Salgueiro- Frazzini does not teach wherein the one or more instructions, that cause the one or more processors to provide the first network topology message to the particular third device, cause the one or more processors to: provide the second network topology message to the particular second device concurrently with receiving the third network topology information.
	However, in an analogous art, Gourlay teaches wherein the one or more instructions, that cause the one or more processors to provide the first network topology message to the particular third device, cause the one or more processors to:
	provide the second network topology message(LLDPDU frame-2nd) to the particular second device (Switch X-Fig. 5A) ( [0039]; [0049], Fig. 5A, Port S:2 on switch A transmits LLDP information{LLDPDU frame (2nd)-see [0028]; [0039]} to port L:1 on switch X. ) concurrently with receiving the third network topology information ([0049], Fig. 5A, Port S:1 on switch A receives LLDP information from port L:1 on switch W and extracts the source of the LLDP information (switch W).)( Fig. 5A; [0049]; wherein the providing and the receiving is done in parallel. Also see [0038].).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Gourlay and apply them on the teaching of Salgueiro- Frazzini to provide efficient enforcement of network topology with minimal input from an alert recipient is ensured. The ability to automatically detect erroneous connections between switches is achieved (Gourlay; [0055]).

17.   Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Salgueiro (US 2013/0103739 A1) in view of Frazzini (US 2016/0094866 A1), further in view of Yoshimura (US 2015/0215164 A1).

Regarding claims 41 and 42 , Salgueiro - Frazzini does not teach wherein storing the first network topology information comprises: storing the first network topology information and information associated with a directionality of a network path.
	However, in an analogous art, Yoshimura teaches wherein storing the first network topology information comprises: 
	storing the first network topology information (LLDP Packet) (  [0029].) and information associated with a directionality of the network path ( [0043], stores the LLDP packet including information (a port number, a device ID, management information etc.---i.e. directionality of network path.) ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yoshimura and apply them on the teaching of Salgueiro- Frazzini to reduce a load on a network during a network operation(Yoshimura; [0021]).

Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415